Citation Nr: 1723710	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  06-03 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected residuals of subtotal gastrectomy and vagotomy.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1955 to July 1955.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a hearing before a Decision Review Officer at the RO in March 2007.  In May 2008, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer with the Board.  The VLJ who conducts a hearing must participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2015).  When a circumstance such as in this case occurs, the Board notifies the veteran that he has a right to an additional hearing.  The veteran then has thirty days to request a hearing before a new VLJ, who will then decide the case.

No such notification to the Veteran is associated with the claims file, but the Veteran submitted an April 2011 statement requesting a Board videoconference hearing.  Accordingly,  the Board found that no additional notice to the Veteran was necessary, and the Veteran testified at a videoconference hearing before the undersigned VLJ in December 2011.  Transcripts of these hearings are associated with the claims file.

This case was previously before the Board in August 2008, September 2011, February 2012, July 2012, and February 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain VA treatment records potentially identified by the Veteran.  In a January 2017 statement, the Veteran reported that a VA provider found the numbness in the Veteran's hands and fingers was caused his vagotomy.  Such a note is not of record, but the Board acknowledges it could be in a treatment record after July 25, 2016, the date of the last treatment record associated with the file).  For this reason, remand is necessary to obtain the latest VAMC records.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding that VA must obtain VA medical records sufficiently identified by the veteran regardless of the records' potential relevance).

Moreover, an additional VA examination is necessary to clarify the Veteran's scars and their effects.  The April 2016 examination identified two scars on the left chest and abdomen.  Records in the claims file indicate, however, that there may be a third scar on the Veteran's back: the Veteran stated in January 2017 that his vagotomy included "cutting on my back" and the November 2014 VA examination scar diagram noted a vagotomy scar on the Veteran's back.  Thus, clarification is needed on remand.

Finally, the issue of entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) is inextricably intertwined with the claim for residuals of subtotal gastrectomy and vagotomy, as the Veteran reported the residuals prohibit him from working.  Thus, the other issues must be adjudicated before the issue of entitlement to TDIU may be decided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that all issues "inextricably intertwined" with issues certified for appeal are to be identified and developed prior to appellate review). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he submit the VA treatment record linking his hand and finger numbness to his service-connected residuals of subtotal gastrectomy and vagotomy, or identify the date of that record.  Regardless of the Veteran's response, obtain all records from the Portland VAMC (including the Vancouver division) from July 25, 2016, to the present. 

2.  Return the claims file to the clinician who performed the April 2016 examination.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to complete an examination and render the requested opinions.  After a physical examination and review of the entire record, the clinician must address the following:

a)  Identify any residual scars due to subtotal gastrectomy and vagotomy, to include any scars on the Veteran's back. 

b)  For the identified scars, comment on the size of the scars and whether the scars are deep, cause limited motion, are unstable, are associated with underlying soft tissue damage, and/or are painful on examination.

c)  Identify and evaluate any nerve disorders experienced by the Veteran during the claims period (September 2004 to present), to include numbness of the hands and fingers.

d)  For any identified nerve disorders, determine the likely etiology of the disorder, to include whether it is at least as likely as not that the nerve disorder is a residual of the subtotal gastrectomy and vagotomy.

If a nerve disorder is a residual of the surgeries, the clinician should identify the nerve affected and state whether the impairment of the nerve may be categorized as mild, moderate, or severe. 

e)  Identify and evaluate any muscle disabilities experienced by the Veteran during the claims period (September 2004 to present) as a result of the subtotal gastrectomy and vagotomy.  

Comment on what muscle is impacted and state whether the disability may be classified as slight, moderate, moderately severe, or severe.

A full rationale (i.e. basis) for all expressed opinions must be provided.  If the clinician feels that a requested opinion cannot be rendered without resorting to speculation, the clinician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the clinician (i.e., additional facts are required, or the clinician does not have the needed knowledge and training).

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




